Citation Nr: 0424665	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  00-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
psoriasis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that in his October 1999 notice of 
disagreement, the veteran initiated an appeal as to the RO's 
determination that his service-connected status post lumbar 
strain was rated noncompensable.  However, in his February 
2000 substantive appeal (VA Form 9), the veteran did not 
include this claim as one he sought on appeal.  Therefore, it 
is not before the Board at this time and we will confine our 
consideration to the issues as set forth above.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's psoriasis is characterized by 
involvement of five percent of the veteran's skin, complaints 
and observations of constant itching, with no ulceration, 
extensive exfoliation, systemic or nervous manifestations, 
exceptional repugnance, or constant systemic therapy.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for 
psoriasis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7806, 7816 (effective prior to Aug. 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7816; 67 Fed. Reg. 49596 (July 31, 
2002) (effective Aug. 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A July 1998 VA examination report shows the veteran was 
diagnosed with psoriasis in the Air Force.  He had 
involvement of the elbows, knees, and scalp.  He used 
cortisone cream and Selsun shampoo.  He had small plaques on 
his elbows and knees.  On examination, there were three-
centimeter, hyperkeratotic, scaly, elevated plagues over the 
olecranons of the elbow and the prepatellar surfaces of the 
knees bilaterally, consistent with psoriasis.  The scalp did 
not appear to be involved.  Among the diagnostic impressions 
was psoriasis.

In a September 1998 rating decision, the veteran was service 
connected for psoriasis with residual scars, multiple areas, 
and awarded a 10 percent disability rating.  This 10 percent 
rating was continued in a December 1999 rating decision.

On his February 2000 VA Form 9, the veteran indicated that he 
believed his psoriasis disability warranted a 30 percent 
disability rating because he constantly scratched himself in 
the hope of getting relief, which did not occur.

In a March 2000 written statement, D.A., a co-worker of the 
veteran, stated that since he worked closely with the 
veteran, he observed on a regular basis that his psoriasis 
had gotten worse.  He stated that the condition was 
embarrassing for the veteran.  The veteran was constantly 
scratching and the resulting flakes stood out on the dark 
blue work uniform shirts they wore.

In a March 2000 statement, the veteran's wife indicated that 
she observed his psoriasis develop from a small patch and an 
occasionally itchy scalp to its current state, which included 
numerous blotches and a constant itch and flaking.  It 
appeared to get worse with time.  She stated that the veteran 
avoided wearing suits or dark clothes due to the embarrassing 
flakes that were a constant result of his uncontrolled 
scratching.  The veteran has awakened her from sleep on some 
nights due to scratching in his sleep.  She also changed the 
bed linens twice a week due to the flakes left in the bed.

In May 2000, the veteran underwent VA examination.  The 
examination report indicates the veteran's claims file was 
reviewed.  The veteran reported developing psoriasis in the 
1970s.  The disorder affected his scalp, both elbows, ears, 
and legs.  He used a tar shampoo every other day for his 
scalp and a lotion every day for his skin.  He had been 
followed for this disability.  The veteran complained of 
constant itching of the scalp.  He had difficulty wearing 
dark clothes, because of his flaking problem.  Occasionally, 
he had cracking and bleeding of the lesions on his elbows.  
He had no history of psoriatic arthritis.  Presently, he had 
plaques on his lower legs and the extensor surfaces of his 
elbows, and psoriasis of the scalp.

On clinical evaluation, the veteran had diffuse, confluent, 
pink, raised, mildly erythematous lesions from the temporal 
scalp on the right, extending posteriorly across the scalp to 
the temporal area on the left, sparing the superior-most 
parietal areas of the scalp.  There was flaking in this 
distribution.  The veteran exhibited itching behavior during 
the examination.  There was a set of two lesions on both 
lower legs, each measuring approximately four centimeters by 
three centimeters.  The lesions were raised, silvery, 
hyperkeratotic plaques, consistent with psoriasis.  There was 
similarly a five-centimeter by three-centimeter lesion on the 
right extensor surface of the elbow, which was cracked, with 
scant amounts of blood.  It was silvery, raised, and 
hyperkeratotic.  There were two different one-centimeter by 
one-centimeter lesions on the left elbow, on extensor 
surface.  The assessment was psoriasis, scalp, legs, and 
elbows.  As an additional comment, in response to direct 
questions from the RO, the examiner stated that there was 
constant itching, with the presence of exudates, on the 
scalp.  The lesions were not extensive.  There was no marked 
disfigurement.  The lesions of the scalp were covered by 
hair.  There was flaking of the skin, which was visible on 
dark clothes.  Pictures were not taken because the veteran's 
face was not involved.

A May 2002 VA clinical entry noted the veteran's psoriasis 
rash over his elbow and some in the lower legs and scalp.  
September 2002, January 2003, and February 2004 VA treatment 
records gave a diagnosis of psoriasis, stable.

In April 2004, the veteran again underwent VA examination.  
The examination report indicates the veteran's claims file 
was reviewed.  He complained of psoriasis, which was there 
most of the time, and almost all of the time on his elbows, 
ears, scalp, legs, and the base of his spine.  He had flaking 
and discomfort.  He felt that the areas were disfiguring.  He 
had difficulty wearing shorts or t-shirts due to the 
disfiguring nature of his condition.  Also, the flaking of 
his scalp onto his clothes made it difficult for him to wear 
dark clothes.  He avoided swimsuits and participating in 
summer activities because of the psoriasis.  The veteran used 
tar shampoo twice per week and also used creams once a day 
for his psoriasis.

On examination, the veteran had obvious outbreaks of 
psoriasis, which were inclusive of raised scaly patches on an 
erythematous base of silvery hyperkeratotic skin, some of 
which was flaking off.  There was one lesion on the left 
extensor surface of the elbow, measuring six centimeters by 
four centimeters.  One the right elbow was a lesion measuring 
six centimeters by seven centimeters.  Behind his left ear 
was a lesion measuring five centimeters by three centimeters, 
and behind his right ear was a lesion measuring two 
centimeters by two centimeters.  Approximately 3/5 of the 
veteran's scalp was affected with scaling.  There was a one-
and-a-half by two-centimeter patch at the base of the spine.  
There was a five by six-centimeter patch at the posterior 
inferior aspect of the right lower leg.  There were three 
separate patches measuring one by two centimeters in the 
anterior and lateral aspect of the right lower leg.  There 
were hyperpigmented scars measuring four by four centimeters 
in the left medial lower leg and a three-by-four-centimeter 
scar of the right lower leg.  Approximately five percent of 
the veteran's entire body was affected by psoriasis.  The 
clinical assessment was psoriasis with residual scarring.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed December 1999 statement 
of the case (SOC) and June 2002 and April 2004 supplemental 
statements of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to an increased rating.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the June 
2002 SSOC contained the new reasonable doubt and duty-to-
assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Increased Rating for Psoriasis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating psoriasis under Diagnostic Code (DC) 7816 (now 
codified at 38 C.F.R. § 4.118, DC 7816 (2003)).

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, if an 
increase is warranted based solely on the revised criteria, 
the effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); Rhodan v. West, 12 Vet. App. 55, 57 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations).

The Court of Veterans Appeals has held that, where the 
governing law or regulation changes after a claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress has provided otherwise or permitted 
the VA Secretary to do otherwise and the Secretary has done 
so.  See Fischer v. West, 11 Vet. App. 121, 123 (1998), 
quoting from Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet. App. 163, 168 
(1998).  However, the old law is applicable prior to the 
effective date of the new law.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).

In the April 2004 SOC, the Board advised the veteran of the 
new regulations and their potential effect upon his claim, 
and provided him with a copy of the new rating criteria.

The veteran's service-connected psoriasis is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7816.

Under the previous regulations, psoriasis was rated under 
38 C.F.R. § 4.118 as for eczema (DC 7806), dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under DC 7806, a noncompensable 
evaluation may be assigned for psoriasis with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation may be assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation may be 
assigned with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
may be assigned with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118; DC 7816 and note 
(effective prior to Aug. 30, 2002).

Under the amended regulations, a noncompensable evaluation 
may be assigned for psoriasis with less than 5 percent of the 
entire body or exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  38 
C.F.R. § 4.118; DC 7816 (effective Aug. 30, 2002).

A 10 percent evaluation may be assigned for psoriasis with at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.

A 30 percent evaluation may be assigned for psoriasis with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.

A 60 percent evaluation may be assigned for psoriasis with 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Id.

Taking into account the veteran's complaints during his May 
2000 VA examination, observation of his itching by that 
examiner, and written statements from his wife and co-worker 
detailing his constant itching, and resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's psoriasis symptoms more closely approximate the 
criteria for a 30 percent disability rating under the old 
regulations.  38 C.F.R. § 4.118, DCs 7806, 7816 (2002).  
Therefore, since the Board must apply the version of the 
amended regulations that is most favorable to the veteran, we 
find that an increase to 30 percent, under the regulations in 
effect prior to August 30, 2002, is warranted.

An increase to 50 percent under the old regulations is not 
warranted because there is no medical evidence of ulceration 
or extensive exfoliation or crusting or systemic or nervous 
manifestations.  Furthermore, the veteran's psoriasis was not 
described as exceptionally repugnant.

An increase to 60 percent under the amended regulations is 
not warranted, because the April 2004 VA examiner stated that 
only five percent of the veteran's body was affected by his 
psoriasis.  Furthermore, there is no evidence that the 
veteran required constant or near-constant systemic therapy, 
including corticosteroids or other immunosuppressive drugs, 
during the previous year.

As discussed above, both the old and new regulations for 
evaluating the veteran's psoriasis were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim, and under the 
legal precedents which required us to apply the old criteria 
despite their having been rescinded.  See VAOPGCPREC 7-2003, 
supra.  In any future claims and adjudications, the RO will 
apply only the amended rating criteria, and will consider 
evidence developed after the present claim.


ORDER

A 30 percent disability rating for psoriasis is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



